Citation Nr: 0606939	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-15 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for a sinus disability.  

5.  Entitlement to service connection for bilateral hearing 
loss.  

6. Entitlement to service connection for tinnitus. 

7.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

8.  Entitlement to an increased rating for chronic lumbar 
strain with degenerative joint disease, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1973.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from multiple RO rating decisions, as follows:  
from an April 2002 decision, which denied service connection 
for sinusitis and a right knee disability, and denied a 
rating in excess of 10 percent for chronic lumbar strain with 
degenerative joint disease; from an August 2002 decision, 
which granted service connection and a 10 percent rating for 
PTSD, effective in September 1998; from a June 2004 decision, 
which denied service connection for a neck disability and a 
left knee disability; and from a June 2005 decision, which 
denied service connection for bilateral hearing loss and 
tinnitus.  

In regard to the claims of service connection for both a 
right and left knee disability, the Board notes that the RO 
adjudicated each of the claims in separate decisions.  The 
veteran expressed his disagreement with the decisions - in 
May 2002 as to the right knee claim and in July 2004 as to 
the left knee claim - although it is observed that he never 
apparently stated that he had a left knee disability related 
to service.  He was then issued statements of the case - in 
March 2005 as to the right knee claim and in June 2005 as to 
the left knee claim.  In his substantive appeal (VA Form 9), 
received in July 2005, he stated that it was his right knee, 
not left knee, that was related to service.  Nevertheless, as 
the left knee claim is properly in appellate status and was 
never specifically withdrawn from appellate consideration, it 
will be addressed in the decision herein below.  As to the 
right knee, the Board observes that the RO in the April 2002 
decision adjudicated the claim on the merits.  However, the 
RO had previously denied the claim in a December 1999 rating 
decision, of which the veteran was notified and furnished 
notice of his appellate rights.  He did not appeal therefrom.  
Notwithstanding the RO's determination essentially to reopen 
the right knee claim, the Board must make an independent 
assessment as to whether new and material evidence sufficient 
to reopen the veteran's claim has been received under 38 
U.S.C.A. § 5108.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The issue on appeal is phrased accordingly.  It 
is further observed that while the substantive appeal 
regarding the right knee claim was untimely (by weeks), in 
the interests of clarifying the knee disability at issue, the 
Board is assuming jurisdiction over the right knee claim.  

In a March 2005 rating decision, the RO granted a 30 percent 
rating for PTSD, effective in February 2001, and granted a 20 
percent rating for chronic lumbar strain with degenerative 
joint disease, effective in August 2001.  The veteran 
continued his appeal for higher ratings.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In regard to the PTSD claim, the Board observes that the 
effective date for the assignment of the 30 percent rating 
was in February 2001, which is the date of the veteran's 
application to reopen a claim of entitlement to service 
connection for PTSD.  Historically, it is noted that a prior 
claim for service connection for PTSD, which had been 
received in September 1998, was denied by the RO in a now-
final rating decision in December 1999.  Incidentally, in the 
rating decision of August 2002, which granted service 
connection for PTSD, the RO established an effective date of 
September 1998 (i.e., the date his initial claim for service 
connection for PTSD was received), and not the date that his 
application to reopen the claim was received in February 
2001.  As a consequence, the veteran is currently evaluated 
as 10 percent effective from September 1998 and 30 percent 
effective from February 2001, for PTSD.  This case is an 
initial rating case because the veteran appealed from a 
decision initially granting benefits for PTSD, and as such 
consideration is given to the propriety of "staged ratings" 
for the condition over the period of time since service 
connection became effective.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, current law provides that when a 
claim is reopened with new and material evidence after a 
final disallowance, the effective date of service connection 
will be the date of VA receipt of the claim to reopen, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r).  Thus, as applied to the 
instant case, by law the Board is to consider the issue of a 
rating in excess of 30 percent effective from February 2001, 
as that is the date of RO receipt of the application to 
reopen the PTSD claim supported by new and material evidence.  

In February 2006 the veteran's representative, on behalf of 
the veteran, submitted a motion to advance the veteran's case 
on the docket.  For good cause shown, namely the veteran's 
advanced age, the motion for advancement on the docket was 
granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2005).

The issue of entitlement to service connection for a sinus 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  In an unappealed December 1999 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a right knee disability; the evidence received 
since the December 1999 RO decision includes evidence that is 
cumulative or redundant of evidence previously considered and 
does not, by itself or when considered with previous 
evidence, relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  

3.  The medical evidence shows that a left knee disability 
was first clinically manifest years after the veteran's 
discharge from active service in July 1970; a left knee 
disability is not shown to be due to disease or injury during 
active service.  

4.  The medical evidence shows that a neck disability was 
first clinically manifest years after the veteran's discharge 
from active service in July 1970; a neck disability is not 
shown to be due to disease or injury during active service.  

5.  The medical evidence shows that the veteran's current 
bilateral hearing loss and tinnitus were first clinically 
manifest many years after his discharge from active service 
in July 1973; there is no competent evidence showing that his 
bilateral hearing loss and tinnitus are related to disease or 
injury in active service.

6.  The veteran's service-connected chronic lumbar strain 
with degenerative joint disease is manifested by moderate 
limitation of motion (45 degrees of forward flexion, 0 
degrees of backward extension, and 15 degrees of right and 
left lateral bending) with associated pain, and X-ray 
findings of degenerative joint disease; there is no objective 
evidence to demonstrate that an intervertebral disc syndrome 
is associated with the service-connected lumbar spine 
disability.  

7.  From the date of receipt of the veteran's application to 
reopen his claim for service connection in February 2001 to 
April 9, 2004, the veteran's PTSD is shown to be productive 
of a disability picture that more nearly approximates that of 
occupational and social impairment with reduced reliability 
and productivity, and difficulty in establishing and 
maintaining effective relationships; his disability picture 
is without evidence of occupational and social impairment 
with deficiencies in most areas due to such symptoms as 
suicidal ideation, obsessional rituals that interfere with 
routine activities, illogical or obscure speech, near-
continuous panic or depression affecting the ability to 
function independently and appropriately, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, and inability to establish and 
maintain effective relationships.
9.  For the period beginning April 9, 2004, the veteran's 
PTSD is shown to be productive of a disability picture that 
more nearly approximates that of occupational and social 
impairment with deficiencies in most areas, and inability to 
establish and maintain effective relationships; his 
disability picture is without evidence of total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self and others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss (for names of close relatives, 
own occupation, or own name).


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disability; and the December 1999 RO decision is 
final.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 and 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1999, 2005); 38 C.F.R. 
§ 3.156 (2005).

2.  A left knee disability was not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  

3.  A neck disability was not due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2005).  

4.  Bilateral hearing loss is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2005).

5.  Tinnitus is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

6.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected chronic lumbar strain 
with degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, including Diagnostic Codes 5292, 5295 (effective prior 
to September 26, 2003) and Diagnostic Code 5237 (effective on 
September 26, 2003).

7.  The criteria for the assignment of a 50 percent schedular 
rating for the period of February 2001 to April 9, 2004, and 
a 70 percent schedular rating for the period beginning April 
9, 2004, for the service-connected PTSD have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

With respect to the PTSD issue in this case, the Board notes 
that such issue arises from a notice of disagreement as to 
the rating assignment following the grant of service 
connection, and as such, represents a "downstream" issue as 
referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary 
published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent 
opinion of VA's General Counsel that is binding on the Board 
(see 38 U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2005)).  The opinion states that if, in response to notice 
of its decision on a claim for which VA has already given the 
38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  With regard to the instant case, the Board 
finds that adequate 38 U.S.C. § 5103(a) notice was provided 
as to the original claim for service connection for PTSD, and 
as such, the rating assignment issue on appeal falls within 
the exception for the applicability of 38 U.S.C.A. § 5103(a).

Notwithstanding the above, VCAA notice was sent to the 
veteran both prior (regarding the neck, hearing loss, and 
tinnitus issues) and subsequent to the RO decisions in April 
2002, August 2002, June 2004, and June 2005, and, as 
explained herein below, complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  The Board 
finds that any deficiencies in the timing of the VCAA notice 
is not prejudicial to the veteran because it was sent prior 
to the transfer of the case to the Board for appellate 
consideration, and the veteran was offered ample opportunity 
to present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate the claims.  

At the outset, it is noted in regard to the right knee claim 
that the RO has not specifically advised the veteran of what 
was required to prevail on his application to reopen a claim 
of entitlement to service connection for a right knee 
disability (e.g., new and material evidence, and how those 
terms are defined), what specifically VA had done and would 
do to assist in the claim, and what information and evidence 
the veteran was expected to furnish.  As noted in the 
introduction, it appears that the RO reopened the claim 
without giving due consideration to whether new and material 
evidence had been submitted since a previous final decision 
denying service connection for a right knee disability.  In 
any event, it is noted that the veteran was sent VCAA notice 
in or about October 2001 (the letter in the claims file is 
undated) in regard to the right knee disability.  
Specifically, the veteran was informed of the information or 
evidence required to establish service connection for the 
right knee disability, and the parties responsible for 
obtaining that evidence.  As he was notified of the 
underlying requirements to establish service connection, 
which essentially are more stringent that those requirements 
relevant to submitting new and material evidence to reopen 
the right knee claim, and he endeavored to meet such 
requirements through the submission of medical evidence and 
statements, the Board finds that VA has essentially satisfied 
its obligation to notify and that any error or omission in 
providing notice would not result in prejudice to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of the underlying 
claim of service connection for a right knee disability and 
to respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and argument in 
support of the service connection claim.  Viewed in context, 
the furnishing of a VCAA notice relevant to the underlying 
claim of service connection for a right knee disability did 
not compromise "the essential fairness of the 
[adjudication]."  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claim, albeit the underlying claim of service connection.  
Id. at 129.  In short, the present adjudication of the appeal 
on the basis of determining whether to reopen the right knee 
claim will not result in any prejudice to the veteran.

In the VCAA notices sent to the veteran in January 2004 
(neck, left knee), March 2004 (lumbar spine), and November 
2004 (hearing loss, tinnitus, PTSD), the RO advised the 
veteran of what was required to prevail on his claims for 
service connection and increased rating, what specifically VA 
had done and would do to assist in the claims, and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to inform it of 
any evidence or information that he would like it to consider 
relevant to his claims, and to submit any evidence in his 
possession that pertained to his claims.  

Further, the veteran was provided with a copy of the rating 
decisions dated in April 2002, August 2002, June 2004, and 
June 2005 setting forth the general requirements of 
applicable law pertaining to claims for service connection 
and increased rating, and was advised as to the nature of the 
evidence necessary to substantiate his claims.  In the rating 
decisions, the RO also informed the veteran of the reasons 
that his claims were denied and the evidence it had 
considered in denying the claims (or in the case of increased 
rating issues the reasons that a higher rating was not 
assigned).  The general advisements were reiterated in the 
statements of the case issued in September 2002 (lumbar 
spine), January 2003 (PTSD), June 2005 (neck, left knee), 
October 2005 (hearing loss and tinnitus), and the 
supplemental statements of the case issued separately in 
March 2005 (right knee, lumbar spine, PTSD).  Most of the 
statements of the case and supplemental statements of the 
case also contained the regulations promulgated in light of 
the VCAA and the United States Code cites relevant to the 
VCAA.  Further, the statements of the case and supplemental 
statements of the case provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  As such, through these 
documents, the RO informed the veteran of the information and 
evidence needed to substantiate his claims.  See 38 U.S.C.A. 
§§ 5102, 5103.  

In sum, through the VCAA notice, rating decisions, statements 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
service connection claims and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a hearing, but he declined.  The RO 
has obtained the veteran's service medical records, as well 
as VA medical treatment records.  The RO has also obtained on 
behalf of the veteran numerous private treatment records 
identified by him.  The veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations, as follows:  in 
February 2002 and April 2004, to evaluate the current nature 
and severity of his service-connected lumbar spine 
disability; in July 2002, to evaluate the current nature and 
severity of his PTSD; and in May 2005, to evaluate the 
current nature and etiology of his hearing loss and tinnitus.  

The Board further notes that VA did not conduct medical 
inquiry in the form of a VA examination in an effort to 
substantiate the neck or left knee claims, and that further 
development in this respect is not required because any 
opinion obtained would be speculative for the reasons that 
follow.  38 U.S.C.A.§ 5103A (d).  Further development to 
obtain a physical examination with an opinion addressing the 
etiology of a neck disability and a left knee disability is 
not necessary.  After taking into account all information and 
evidence to include the absence of references to neck 
problems during service or the absence of a chronic left knee 
problem in service, the veteran has not furnished competent 
evidence of persistent or recurrent symptoms of a neck or 
left knee disability since his discharge from active service; 
and competent evidence showing that a neck or left knee 
disability may be related to service.  38 U.S.C.A.§ 5103A 
(d).

In regard to the right knee claim, the Board notes that VA 
amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005)).  Although 
the rule is generally effective on November 9, 2000, the 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing.  It applies to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It thus 
applies to the veteran's claim to reopen, which was received 
on August 30, 2001.  The second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which relate to 
the assistance VA will provide to a claimant attempting to 
reopen a finally decided claim, provide rights in addition to 
those provided by the VCAA.  The authority to provide such 
additional assistance is provided by 38 U.S.C. § 5103A(g), 
which provides that nothing in § 5103A shall be construed to 
preclude VA from providing such other assistance to a 
claimant in substantiating a claim as VA considers 
appropriate.  Because VA has no authority to make these 
provisions retroactively effective, they are applicable on 
the date of the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are applicable to the 
veteran's claim to reopen, which was received on August 30, 
2001.  

In addition to the actions of the RO in developing the 
claims, described above, the Board notes that VA's duties 
under the VCAA do not mandate obtaining a medical examination 
or opinion prior to a claim having been reopened.  In any 
case, medical inquiry in the form of a VA examination in an 
effort to substantiate the right knee claim would not be 
required because any opinion obtained would be speculative 
for the reasons that follow.  38 U.S.C.A.§ 5103A (d).  
Further development to obtain a physical examination with an 
opinion addressing the etiology of a right knee disability is 
not necessary.  After taking into account all information and 
evidence to include the absence of references to a right knee 
problem during service, the veteran has not furnished 
competent evidence of persistent or recurrent symptoms of a 
right knee disability since his discharge from active 
service; and competent evidence showing that a right knee 
disability may be related to service.  38 U.S.C.A.§ 5103A 
(d).  Accordingly, the Board is satisfied that the RO has 
essentially complied with the duty to assist requirements of 
the VCAA and the implementing regulations in relation to his 
right knee claim.

In short, in regard to all claims, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding to adjudicate the 
claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  New and Material Evidence Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans v. Brown, 9 Vet. App. 273 (1996) 
- that the credibility of the evidence is to be presumed - 
was not altered by the Federal Circuit decision in Hodge.

In the present case, the RO in a rating decision of December 
1999 denied service connection for a right knee disability.  
In a letter dated in December 1999, the RO informed the 
veteran of its determination and of his rights to appeal.  As 
the veteran did not appeal the RO's December 1999 decision, 
it is considered final, with the exception that the claim may 
be reopened if new and material evidence is received.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991 and 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1999, 2005); 38 C.F.R. § 3.156 
(2005).

The last final disallowance of the veteran's claim in this 
case is the December 1999 RO decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's claim of service connection for a 
right knee disability.  

When the RO in December 1999 denied the claim of service 
connection for a right knee disability, it had considered the 
veteran's service medical and personnel records, and VA and 
private medical records.  

Service records do not show any complaints, clinical 
findings, or diagnosis of a right knee disability.  Post-
service private medical records show that in March 1994 the 
veteran was seen by his physician with complaints of knee 
pain since a car accident the previous day.  The assessment 
was multiple contusions following motor vehicle accident.  X-
rays of the right knee taken at that time revealed marked 
degenerative changes, loose bodies, and joint effusion.  He 
was seen later in 1994 with complaints of worsening knee 
pain.  The diagnosis was severe degenerative disease of the 
right knee.  In November 1994, he was seen in a private 
orthopedic clinic by C.O., D.O., and complained of right knee 
pain.  He reported that "he hurt it several years ago and he 
thought it started when he hit his knee on the dash in a 
motor vehicle accident in March, 1994".  X-rays of the knee 
showed bony changes consistent with a probable old tear of 
the medial collateral ligament.  In January 1997, the veteran 
complained of having slipped on the ice and injuring his 
right knee area.  The assessment was right knee effusion, 
ligamental sprain.  He continued to have right knee pain 
complaints in 1997.  VA outpatient records show that in 
August 1998 the veteran complained of right knee pain.  At 
the time of a VA examination in October 1998, he reported 
that his right knee was injured in the same accident in which 
he injured his back during service in 1971.  The diagnosis 
was remote injury to the right knee; and marked arthritis of 
the right knee, traumatic in origin, secondary to knee injury 
with limitation of motion, symptomatic.  

The evidence received since the December 1999 rating decision 
consists of private and VA outpatient treatment records, 
additional service department records, and statements of the 
veteran.  The nonduplicative private and VA medical records 
dated from 2000 show continuing treatment for right knee pain 
and degenerative joint disease.  The veteran decided not to 
undergo total knee arthroplasty, opting instead for 
conservative treatment to include pain medication, cortisone 
injections, and physical therapy.  

In statements, the veteran indicated that his right knee was 
injured during service.  He asserted in May 2002 that he had 
knee problems secondary to the 36 jumps he performed while 
being "Airborne" during service.  He also indicated in July 
2005 that evidence of a knee injury during service should 
have been stated as his right, not left, knee.  He furnished 
copies of service department records, which show among other 
things that he had completed Airborne School in November 
1966.  

In regard to the evidence submitted since the December 1999 
RO decision, the Board finds that to the extent that it was 
not in existence at the time of the previous RO decision it 
constitutes new evidence.  Notwithstanding such evidence 
being considered "new," the Board finds that the additional 
evidence is not "material" as it does not relate to the 
unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim, 
as required under 38 C.F.R. § 3.156.  In this case, the 
required "unestablished fact" in regard to the right knee 
disability consists of evidence of in-service incurrence or 
aggravation of a disease or injury and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  

Additional medical records show current clinical findings of 
a right knee disability.  However, there is no medical 
evidence probative of the issues of whether the veteran 
incurred a right knee injury during service, as he claims, 
and whether his current right knee disability is related to 
such incident in service.  At the time of the December 1999 
decision, there was no evidence of a right knee injury during 
service and no medical evidence of a relationship between the 
current right knee disability and the veteran's period of 
service.  The evidence added to the file since December 1999 
still does not relate to these necessary elements in order to 
reopen the claim.  Similar to the evidence considered by the 
RO in December 1999, the new evidence added to the file shows 
current treatment of the condition at issue, but there is no 
showing that the current condition relates to service or to 
any injury therein.  Thus, when considered with the previous 
evidence, the new evidence of current treatment of the 
condition in issue, which was also considered by the RO in 
December 1999, is cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim.  In short, it is the Board's opinion that the new 
evidence does not raise a reasonable possibility of 
substantiating the veteran's claim.

Since the December 1999 RO decision, the veteran has 
submitted additional written statements specifically relating 
that he had a right, not left, knee injury in service and 
that his current right knee disability is associated with 
that right knee injury in service.  It is noted that he 
appears to attribute his current right knee problems to both 
his Airborne jumping and a noted knee complaint following a 
motor vehicle accident in service.  His statements are 
presumed credible, and, to the extent not cumulative and 
redundant of assertions and theories already raised, are 
considered new evidence.  Nevertheless, even if his 
assertions of having incurred a right knee injury during 
service are presumed credible, his assertions that his 
current right knee disability is related to the in-service 
injury are not material evidence because he is a layman and 
thus has no competence to give a medical opinion on diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In Hickson v. West, 11 Vet App (1998), for example, the Court 
held that lay assertions of medical causation cannot suffice 
as new and material evidence to reopen a claim.

In sum, none of the evidence submitted since the December 
1999 RO decision is both new and material.  38 C.F.R. 
§ 3.156.  Thus, the claim of entitlement to service 
connection for a right knee disability has not been reopened, 
and the December 1999 RO decision remains final.  

III.  Merits of Claims of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases, including sensorineural hearing loss and 
arthritis, if manifest to a compensable degree within one 
year following separation from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Notwithstanding the above, service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
With respect to secondary service connection, an analysis 
similar to Hickson, supra, applies.  There must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

A.  Left Knee Disability

The veteran claims that he has a left knee disability related 
to service.  In July 2004, he claimed that his knee condition 
was due to over 20 years of "wear and tear," which has 
caused his knee to deteriorate more than normal progression.  

A review of the record indicates that the veteran entered 
active duty in September 1950.  Service medical records show 
that in connection with a motor vehicle accident on July 30, 
1955, the veteran complained of left knee pain, among other 
things.  X-rays of both knees showed no evidence of fracture.  
He was released from the hospital on August 8, 1955, with a 
diagnosis of abrasion of face, scalp, and right arm, and his 
discharge to duty was without change in profile.  On August 
12, 1955, the veteran desired liniment for his knee; a 
notation relates that in the recent accident he had multiple 
abrasions and also twisted his left knee.  There were no 
further records of complaints referable to the left knee, and 
all physical examinations since then, to include his 
retirement physical examination, show that the veteran's 
lower extremities were evaluated as normal.  The veteran was 
separated from service in July 1973.  

Post-service medical records, consisting of numerous private 
and VA medical reports, do not reflect a left knee disability 
until the 1990s.  On a November 1996 physical examination 
report of his private physician, K.N., M.D., it is noted that 
the veteran has severe degenerative joint disease, more so on 
his right knee (although the left knee is not specifically 
cited in this notation).  VA outpatient records show that in 
May 2002, the veteran was seen following a recent motor 
vehicle accident, wherein he apparently reinjured his knees.  
He thereafter underwent physical therapy for problems related 
to his right, not his left, knee.  The assessment in May 2002 
was osteoarthritis of the knees.  Such diagnosis was later 
noted again on a May 2004 VA outpatient record.     

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a left knee disability.  
Pertinent medical evidence shows that there was no diagnosis 
of a left knee disability during his period of service.  
Rather, he had a complaint of left knee pain in connection 
with a motor vehicle accident in 1955, for which he requested 
liniment.  Thereafter, for the remaining 15 years of service, 
there were no complaints or clinical findings pertinent to 
the left knee.  At the time of his retirement physical 
examination, there were no references to a left knee or left 
knee problems.  In fact, there is no post-service evidence of 
a left knee disability until a great many years after his 
service separation in July 1973.  Further, there is no 
medical opinion of record relating the currently noted 
osteoarthritis of the left knee to his period of service, to 
include the single occasion in 1955 wherein he complained of 
left knee pain, or to the initial post-service year.  

While the veteran may believe that he currently suffers a 
left knee disability as a result of his military service, as 
a lay person, he does not have the medical expertise 
necessary to diagnose his condition or give etiology thereof.  
See Grottveit v. Brown, 5 Vet. App. 91 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's left knee disability became 
manifest years after his service and has not been medically 
linked to service.  As there is a preponderance of evidence 
against the claim of service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Neck Disability

The veteran claims that he has a neck disability related to 
service.  He has asserted in July 2004 that his neck 
condition was secondary to his service-connected low back 
disability.  He also claimed in July 2005 that his neck 
disability was a direct result of the injury he received in 
service involving a 3/4 ton truck (which resulted in the 
establishment of service connection for a low back 
disability).  

A review of the service medical records does not show any 
complaints, clinical findings, or diagnosis of a neck 
disability.  There are no treatment records of complaints 
referable to the neck, to include the occasion whereon he was 
treated for compression fractures of certain lumbar vertebrae 
in 1971.  All physical examinations, to include his 
retirement physical examination, show that the veteran's neck 
was evaluated as normal.  

Post-service medical records, which consist of numerous 
private and VA medical reports, do not reflect a neck 
disability until the 1990s.  He underwent VA spine 
examinations in 1975 and 1980, but there were no references 
to the neck or cervical spine at those times.  In March 1994, 
the veteran was seen by his private physician with complaints 
of neck pain in connection with a motor vehicle accident the 
previous day.  As a result, he experienced pain and stiffness 
of the neck and sustained multiple contusions.  X-rays of the 
cervical spine at that time revealed mild degenerative 
changes, which were noted to be stable when compared with 
previous X-rays taken in July 1991.  He underwent physical 
therapy, and despite improvement, neck pain persisted.  In 
August 1994, his doctor diagnosed cervical trapezius strain 
on the right with some symptoms of radiculopathy.  Private X-
rays of the cervical spine in May 1996 showed mild 
degenerative disc disease and spondylosis.  Additional 
private medical reports dated in 1998 and 1999 indicated that 
the veteran was involved in another motor vehicle accident in 
December 1998 with complaints of neck pain, among other 
things.  Private X-rays of the cervical spine in February 
1999 showed progressive degenerative changes and disc space 
narrowings as described since 1996, with anterior slippage of 
C4 on C5.  Private physical therapy records dated in February 
2003 indicates that the veteran was rear-ended in a motor 
vehicle accident in February 2003.  A private MRI of the 
cervical spine in March 2003 showed multilevel cervical 
spondylotic change, with neural foraminal stenosis at C5-6 
and C6-7.  VA outpatient records show continuing treatment 
for chronic neck pain.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a neck disability.  Pertinent 
medical evidence shows that there was no disease or injury 
referable to the neck during his period of service.  Further, 
a neck disability was not manifest until many years after his 
discharge from service in July 1973, and there is no medical 
opinion of record relating his current condition to his 
period of service or to the initial post-service year.  
Moreover, there is no medical evidence whatsoever to suggest 
that his current cervical spine condition is, in any way, 
related to his service-connected lumbar spine disability.  
Rather, the medical evidence demonstrates that the veteran's 
neck problems arose after his motor vehicle accident in 1994.  

While the veteran may believe that he currently suffers a 
neck disability as a result of his military service, as a lay 
person, he does not have the medical expertise necessary to 
diagnose his condition or give etiology thereof.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's neck disability became 
manifest years after his service and has not been medically 
linked to service.  As there is a preponderance of evidence 
against the claim of service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records do not show any 
complaints, clinical findings, or diagnosis of hearing loss 
or tinnitus.  Post-service, there are no complaints, clinical 
findings, or diagnosis of hearing loss or tinnitus until many 
years after his discharge from active service in July 1973.  
In an October 2004 statement, the veteran indicated that he 
served with an artillery unity in Vietnam and claimed that 
such service exposed him to constant noise relative to 
combat.  

The veteran underwent a VA examination in May 2005, which 
showed a diagnosis of mild to moderately severe high 
frequency sensorineural hearing loss and bilateral tinnitus.  
An audiological evaluation at that time indicated the 
following pure tone thresholds, in decibels, at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz:  25, 35, 40, 50, and 50 in the 
right ear, and 30, 35, 45, 55, and 55 in the left ear.  The 
speech recognition score, per the Maryland CNC word list, was 
96 percent in the right ear and 92 percent in the left ear.  
The examiner reviewed the claims file to include service 
medical records, noted the veteran's military occupational 
specialty of combat engineer, and elicited information on the 
veteran's post-service occupational noise exposures to 
include assembly-line factory work.  The examiner opined that 
it was less likely than not (i.e., less than a 50/50 
probability) that the veteran's current hearing loss and 
tinnitus were caused by or a result of military related 
acoustic trauma.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for bilateral hearing loss and 
tinnitus.  The medical evidence, as noted, shows that the 
veteran is currently diagnosed with bilateral hearing loss 
and tinnitus.  These disabilities, however, were initially 
manifest many years after his discharge from service in July 
1973.  Moreover, there is no competent evidence showing that, 
in the veteran's case, his bilateral hearing loss and 
tinnitus are related to active service.  A VA medical opinion 
obtained in May 2005 found it less than likely that an 
association existed between the veteran's bilateral hearing 
loss and tinnitus on the one hand, and his period of active 
service on the other hand.  There is not another medical 
opinion of record, which has taken into account the veteran's 
own circumstances and medical history, to contradict this 
finding.  

The veteran's own assertion that he was exposed to loud 
noises without the benefit of proper ear protection during 
service, which resulted in hearing loss and tinnitus, lacks 
probative value, because he is a lay person and not competent 
to offer an opinion as to such questions of medical diagnosis 
or causation as presented in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 495 (1992).

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's bilateral hearing loss and 
tinnitus became manifest years after his service discharge 
and has not been medically linked to service.  As the 
preponderance of the evidence is against the claims of 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Higher Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

A.  Chronic Lumbar Strain With Degenerative Joint Disease

The veteran's service-connected chronic lumbar strain with 
degenerative joint disease is currently rated as 20 percent 
disabling.  It is noted that during the course of the 
veteran's appeal, the regulations pertaining to evaluating 
disabilities of the spine were revised, effective September 
23, 2002 and again effective September 26, 2003.  See 67 Fed. 
Reg. 54,345-49 (August 22, 2002); 67 Fed. Reg. 51,454-58 
(August 27, 2003).  According to governing legal precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), summary published at 69 Fed. Reg. 
25,179-80 (May 5, 2004), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  

In cases such as this, the General Counsel's opinion (i.e., 
VAOPGCPREC 7-03 (November 19, 2003)) dictates that the 
"old" criteria for evaluating spine disabilities apply 
prior to the changes in regulation and that the revised 
criteria apply thereafter.  In addition, the Board notes that 
the retroactive reach of the revised regulations under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The law, as 
applied to the existing facts of this case, is discussed 
herein below.  

In August 2001, the veteran filed a claim for an increased 
rating for his service-connected lumbar spine disability.  
The pertinent medical evidence in the file consists of VA 
examinations conducted in February 2002 and April 2004, VA 
outpatient treatment reports dated from 1998, and private 
medical reports to include chiropractor records dated from 
2001.

A.  Criteria effective prior to September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for an 
increased disability rating under the evaluation criteria 
effective prior to September 23, 2002.  

Under the "old" rating criteria for evaluating lumbosacral 
strain, a 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is warranted for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  There is no 
medical evidence that the veteran's lumbosacral strain is of 
a severe degree such that a 40 percent rating is in order for 
lumbosacral strain under Code 5295.  

For example, at the time of the February 2002 VA examination, 
there was no list or spasm noted in regard to the lumbar 
spine, and he walked with a normal gait.  At that time of the 
April 2004 VA examination, while he presented in a wheelchair 
and there was bilateral paravertebral spasm, the veteran was 
able to ambulate without assistance.  Other noted 
limitations, such as in flexion and lateral bending, were 
attributed to the diagnosed condition of degenerative disc 
disease of the lumbar spine, for which service connection is 
not in effect, as discussed below.  VA outpatient records 
show treatment for chronic pain, to include epidural 
injections, but there is no objective showing of the criteria 
for a 40 percent rating under Code 5295.  He received 
physical therapy at the VA, and a January 2002 record 
indicates that the veteran was very active and his lumbar 
range of motion was within full limits.  For the most part, 
the veteran's routine physical health was managed by his 
private physician.  Private physical therapy in May 2002 
mostly revealed pain on limitation of motion.  In any case, 
there was no marked flexion, there was no evidence that the 
spine listed, he could accomplish lateral bending, and there 
was no evidence of abnormal mobility attributable 
specifically to the lumbar spine.  Records dated in September 
2002 from Smith Chiropractic Center indicates that the 
veteran's gait was "off" but that movement of the lumbar 
spine was not severely limited or completely lost in the case 
of lateral bending.  Private physical therapy records dated 
in February 2004 and March 2004 show that the veteran 
achieved lumbar range of motion of 75 percent on flexion and 
25 percent to 50 percent on other lumbar planes.  

In the judgment of the Board, this evidence demonstrates that 
the veteran's lumbar spine strain is appropriately evaluated 
as 20 percent disabling under Code 5295, and that he does not 
meet the criteria for the next higher rating (e.g., 40 
percent) under that Code.  

Other applicable rating criteria effective prior to September 
2002 consist of 38 C.F.R. § 4.71a, Diagnostic Code 5010, for 
arthritis due to trauma.  Such is substantiated by X-ray 
findings and rated as degenerative arthritis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002), degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  X-rays of the lumbosacral spine taken in 1998 and 
2001 by VA show degenerative changes.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), for 
evaluation of limitation of motion of the lumbar spine, 
moderate limitation of motion warrants a 20 percent rating, 
and severe limitation of motion warrants a 40 percent rating.  
After reviewing the record, the Board finds that the 
objective evidence demonstrates that the veteran's lumbar 
spine is not so severely limited in motion such that a 40 
percent rating would be in order under Code 5293.  VA 
examiners in February 2002 and April 2004 commented on the 
veteran's range of motion of the lumbar spine (VA outpatient 
records were not particularly elucidative in that regard).  
In February 2002, the veteran refused to attempt to bend in 
any direction, presumably due to pain.  However, objective 
measurements were obtained at the April 2004 VA examination, 
which demonstrated the most overall restrictive lumbar motion 
in the record.  These were as follows:  45 degrees of forward 
flexion, 0 degrees of backward extension, and 15 degrees of 
right and left lateral bending.  Such findings clearly 
demonstrate that overall the veteran's limitation of motion 
is no more than moderate in degree.  Private physical therapy 
reports dated in May 2002 showed similar, or less 
restrictive, range of motion.  The Board notes that the 
veteran's limitations of motion at the time of the April 2004 
appear to be attributed to the diagnosed degenerative disc 
disease of the lumbar spine, of which service connection has 
not been established, as further discussed below.  In any 
case, the lumbar spine impairment in relation to limitation 
of motion is most appropriately evaluated as 20 percent and 
no more under Code 5292.  

The Board has also considered the veteran's complaints on 
examination that his low back pain became worse with repeated 
bending and lifting.  In furnishing range of motion findings, 
the April 2004 VA examiner considered increased pain with 
motion and, in fact, specifically furnished measurements of 
lumbar range of motion that gave attention to pain, fatigue, 
weakness, lack of endurance, and incoordination.  The VA 
examiner commented that any motion beyond the measurements 
given was limited by pain.  In short, the Board finds that 
there is no credible objective evidence to show that pain on 
use or during flare-ups results in additional functional 
limitation to the extent that under the limitation-of-motion 
codes the lumbar spine disability would be more than 20 
percent disabling.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The Board further notes that there are no other rating 
criteria by which the veteran would be more appropriately 
evaluated in terms of his service-connected lumbar spine 
disability.  In this regard, the Board notes that the veteran 
clearly incurred fractures of the transverse processes of the 
upper lumbar spine, and that service connection was 
established in connection with such injury.  Under Code 5285, 
residuals of vertebral fracture without cord involvement is 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  As 
noted above, limitation of motion and muscle spasm of the 
lumbar spine has been considered.  Furthermore, an additional 
10 percent rating for deformity of the vertebral body is not 
in order in the case where, as addressed by the February 2002 
VA examiner, the service medical records show that the 
transverse processes and not the vertebral body were 
fractured and any vertebral body deformities currently shown 
were not attributable to the service-incurred injury.   

The Board also notes that evaluating his lumbar spine 
disability under provisions relevant to intervertebral disc 
syndrome would be unwarranted, given that service connection 
has not specifically been established for such condition and 
that a disc syndrome has not been diagnosed as part of the 
service-connected lumbar spine disability.  While VA records 
show that the veteran is currently diagnosed with 
degenerative disc disease of the lumbar spine, as confirmed 
by VA and private X-rays and MRIs showing multilevel 
stenoses, with changes most prominent at the L3-4 and L4-5 
levels, such is not considered in conjunction with evaluating 
the veteran's service-connected lumbar spine disability.  The 
VA examiner in February 2002 specifically addressed this 
matter.  He noted the service medical records, which showed 
fractures of the transverse processes of L1, L2, and L3, and 
no evidence of injury to the vertebral bodies.  He reviewed 
current X-rays and compared them with those taken previously 
in 1998.  His conclusion was that the findings noted on the 
most recent X-rays had developed since the veteran had left 
the service and were totally unrelated to the injuries 
sustained in service.  The Board too notes the dramatic 
changes when comparing VA X-rays of the lumbosacral spine in 
October 1998, which show degenerative changes with mild 
spurring, to the VA X-rays of the lumbosacral spine in June 
2001, which show generalized lumbar spondylosis with 
hypertrophic spurring of the vertebral margins, mild degree 
of spondylolisthesis of L4 over L5, and minimal narrowing of 
several disk spaces from L2-L5 levels due to degenerative 
disc disease.  

Accordingly, neither the "old" nor the revised regulation 
pertaining to intervertebral disc syndrome is for application 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); and 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 23, 2002), published at 67 Fed. Reg. 
54345-54349 (August 22, 2002).

B.  Criteria effective on September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for an 
increased disability under evaluation criteria that became 
effective on September 23, 2002.  

The criteria for evaluating limitation of motion of the 
lumbar spine and lumbosacral strain, as in effect prior to 
September 23, 2002, remained the same, despite other 
revisions to spine evaluation criteria that were made 
effective on September 23, 2002.  As previously shown herein 
above, there is no objective evidence to show that an 
increased rating under Codes 5003, 5010, 5292, and 5295 is 
warranted.  

The regulation pertaining to evaluating intervertebral disc 
syndrome was revised, however, effective on September 23, 
2002.  As noted above, there is not objective evidence to 
show that the veteran presently has a service-connected 
intervertebral disc syndrome.  As such, evaluation of the 
veteran's chronic lumbar strain with degenerative joint 
disease under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) 
is not in order.  

C.  Criteria effective on September 26, 2003

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for an 
increased disability under evaluation criteria effective on 
September 26, 2003.  

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
lumbosacral strain were revised.  Under such revisions, a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is 30 degrees or less; or where there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating for lumbosacral strain is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating for lumbosacral strain is 
warranted where there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective 
September 26, 2003). 

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6):  Separately 
evaluate disability of the thoracolumbar and cervical spine 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not show that the veteran's chronic lumbar strain with 
degenerative joint disease is manifested by forward flexion 
of 30 degrees or less, or that there is favorable ankylosis 
of the entire thoracolumbar spine.  Clinical testing by the 
VA examiner in April 2004, as discussed in previous sections 
herein above, show that the veteran's range of motion of the 
lumbar spine is indeed limited, but not to the degree 
required for a higher rating under the revised Code 5237.  As 
noted, the veteran's forward flexion was to 45 degrees at the 
time of the April 2004 VA examination, and there is no other 
record demonstrating that his flexion was more restricted or 
ankylosed.  (The Board does not consider the veteran's 
refusal to bend in any direction at the time of the February 
2002 VA examination as an accurate representation of the 
veteran's motion limitations, particularly when he was able 
to accomplish flexion and bending on subsequent range of 
motion studies.)  Thus, overall and most recently, his 
forward flexion is most appropriately characterized as being 
limited to not less than 45 degrees.  Such a finding is most 
appropriately evaluated as 20 percent under Code 5237.  

As noted, the revised Code 5237 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine.   affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that the 
veteran's lumbar spine was limited to 30 degrees or less in 
forward flexion for an increased rating under the revised 
Code 5237.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As noted previously, painful motion 
was taken into account on the range of motion studies, 
particularly during the VA examination in April 2004.  

The Board further notes, as it has herein above, that there 
is no objective medical evidence to show that the veteran has 
a disc disease associated with his service-connected chronic 
lumbar strain with degenerative joint disease.  As such, a 
separate rating under an appropriate diagnostic code, in 
accordance with Note (1) under the General Rating Formula for 
Diseases and Injuries of the Spine is not for consideration.  

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  As has been discussed previously, the 
criteria for evaluating intervertebral disc syndrome are not 
for application in this case because a disc syndrome has not 
been diagnosed in relation to the service-connected lumbar 
spine disability.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for chronic lumbar strain with 
degenerative joint disease, under both old rating criteria 
and rating criteria revised effective in September 23, 2002 
and September 26, 2003.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2005).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment from PTSD under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

At the outset, the Board notes that Global Assessment of 
Functioning (GAF) is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  DSM-IV, p.32.  GAF 
scores ranging from 61 to 70, for example, reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

The record shows variance in the veteran's assigned GAF 
score, from 45 (in the middle of the range indicating serious 
disability) to 60 (the highest end of the range indicating 
moderate disability).  For example, at the time of a VA 
outpatient visit in September 2001, the veteran's assigned 
GAF score was 50; however, a VA examiner in July 2002 
subsequently assigned a score of 60.  At the time of a VA 
outpatient visit in April 2004, the veteran's GAF score was 
45.  Thus, the evidence shows disparity over time, with 
scores remaining relatively static within the range of 50 to 
60 in the beginning stage of the appeal period but later 
decreasing to 45 in about April 2004.  Thus, the Board has 
considered that the assignment of "staged ratings," as will 
be noted herein below, is proper from the date of receipt of 
the veteran's application to reopen his claim of service 
connection in February 2001.  In any event, the Board notes 
that a disability rating depends on evaluation of all the 
evidence, and an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126.

The veteran's PTSD has been rated 30 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, ever since February 2001, 
which is the date of receipt of the veteran's application to 
reopen his claim of service connection.  As noted in the 
introduction to this document, this date is the appropriate 
date under current law.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q), (r).  After reviewing the complete record, the 
Board finds that the evidence supports the assignment of a 50 
percent schedular rating effective from February 2001 and the 
assignment of a 70 percent schedular rating effective from 
April 9, 2004.   

The pertinent records include a VA examination report of July 
2002 and extensive VA outpatient treatment records during the 
period of the appeal.  From February 2001 to April 9, 2004, 
such evidence reflects that the veteran's PTSD symptoms have 
affected his everyday life and his ability to function to a 
degree that more nearly approximates the schedular criteria 
for a 50 percent rating under Code 9411.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  That is, the evidence 
shows that his psychiatric symptomatology was of such extent, 
severity, depth, and persistence as to have been productive 
of occupational and social impairment with reduced 
reliability and productivity, and difficulty in establishing 
and maintaining effective relationships, thus warranting a 50 
percent schedular rating under Code 9411 effective from 
February 2001 to April 9, 2004.  

For the period of February 2001 to April 9, 2004, the overall 
clinical evidence from the VA examination in July 2002 and VA 
outpatient treatment during the period demonstrates the 
following about the veteran, in relation to his PTSD:  speech 
was normal and coherent; there were no delusions or 
hallucinations; he has denied suicidal and homicidal 
ideation; there were no reports of depression on VA 
examination, but his mood was minimally depressed on VA 
outpatient visits; he reported anxiety and being "on edge"; 
there was no evidence of impairment in thought process or 
communication; memory for recent and remote events was 
intact; his personal hygiene was adequate; there was no 
obsessive or ritualistic behavior; he was oriented to time, 
place, and person; he avoided people; and he had 
irritability.  As the VA examiner in July 2002 remarked, the 
level of the veteran's dysfunction was mild to moderate in 
severity.  The veteran's treating VA physician opined that 
the veteran had "significant impairment" in his social and 
occupational functioning due to PTSD.  In an October 2002 
statement, his physician indicated that he could not be 
around crowds and had difficulty in adapting to stressful 
situations.  In sum, the severity of the veteran's PTSD for 
this period is such that a 50 percent schedular rating is 
warranted.  

The Board finds, however, that for the period of February 
2001 to April 9, 2004, the record overall reflects few, if 
any, symptoms of PSTD that typify a 70 percent disability 
under the rating criteria.  For instance, there is little or 
no objective evidence of suicidal ideation, obsessional 
rituals that interfere with routine activities, illogical or 
obscure speech, near-continuous panic affecting the ability 
to function independently and appropriately, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, and inability to establish and 
maintain effective relationships.  The medical records for 
this period do not show that any of the foregoing symptoms, 
or any other symptoms of the same type and degree, is 
clinically present.  Rather, as noted, the veteran is not 
shown to have suicidal or homicidal ideation or speech 
difficulty.  Further, he is consistently oriented to time, 
place, and person, and he takes care of his personal 
appearance.  The evidence also indicates that the veteran is 
retired.  While he appears to be relatively detached and 
isolated from others and has had communication problems with 
his wife, he has maintained relations with family members.   

Although the evidence clearly demonstrates that the veteran 
has significant social and occupational impairment 
attributable to PTSD for the period of February 2001 to April 
9, 2004, by and large his symptomatology is not consistent 
with the criteria for a 70 percent disability rating under 
Diagnostic Code 9411.  

Turning to the period beginning April 9, 2004, the Board 
finds that VA medical evidence reflects that the veteran's 
PTSD symptoms have affected his everyday life and his ability 
to function to a degree that more nearly approximates the 
schedular criteria for a 70 percent rating under Code 9411.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  That is, 
the evidence shows that his psychiatric symptomatology was of 
such extent, severity, depth, and persistence as to have been 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas, and inability to establish and 
maintain effective relationships, thus warranting a 70 
percent schedular rating under Code 9411 effective beginning 
April 9, 2004.  

The record shows that on April 9, 2004, the veteran was seen 
in the VA outpatient clinic by his treating physician.  The 
report of that evaluation, in the Board's opinion, is 
reflective of a worsening of the veteran's PTSD, with some 
symptoms appearing to be greater factors than they were in 
the period prior to April 2004.  At that time, the veteran 
related that he was accused, albeit falsely, of carrying a 
gun and threatening a man.  News of the war in Iraq appeared 
to anger and depress him even further.  Moreover, and of 
significant note, the veteran's GAF score was decreased on 
that visit to 45, which reflects serious impairment.  VA 
outpatient records for subsequent visits reflect similar, or 
more serious, findings of impairment to those noted in April 
2004.  In fact, in November 2004, his speech was noted to be 
rambling at times and his mood was irritable and angrier.  He 
spoke about chasing people with a gun in his neighborhood, 
and related that he recently had a court hearing for 
threatening someone.  His physician noted that his symptoms 
of PTSD had worsened since the current war.  In sum, the 
severity of the veteran's PTSD beginning on April 9, 2004 was 
such that a 70 percent schedular rating is warranted from 
that date.

The Board finds, however, that the record overall reflects 
few, if any, symptoms of PSTD that typify a 100 percent 
disability under the rating criteria.  For instance, there is 
little, if any, evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self and others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss (for names of close relatives, own 
occupation, or own name).  The VA outpatient records 
beginning in April 2004 did not show that any of the 
foregoing symptoms, or any other symptoms of the same type 
and degree, is clinically present, with the exception of the 
veteran's report of having chased someone with a gun and made 
threats (which was not substantiated).  Although the records 
clearly show that the veteran has considerable social and 
occupational impairment since April 9, 2004, by and large his 
symptomatology is not consistent with the criteria for a 100 
percent disability rating under Diagnostic Code 9411.

As this is an initial rating case, the Board has taken into 
consideration "staged ratings" for various periods of time 
since the veteran's application to reopen his claim of 
service connection was received.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In that regard, the Board concludes that 
the evidence shows that the veteran's PTSD has been 50 
percent disabling for the period of February 2001 to April 9, 
2004, and 70 percent disabling for the period beginning April 
9, 2004.    


ORDER

As new and material evidence has not been received to reopen 
claim of entitlement to service connection for a right knee 
disability, the claim is denied.  

Service connection for a left knee disability is denied.  

Service connection for a neck disability is denied.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A rating in excess of 20 percent for the service-connected 
chronic lumbar strain with degenerative joint disease is 
denied.  

A rating of 50 percent for the period of February 2001 to 
April 9, 2004, and a rating of 70 percent for the period 
beginning April 9, 2004, for the service-connected PTSD is 
granted.  


REMAND

In regard to the remaining issue of entitlement to service 
connection for a sinus disability, additional development is 
indicated.  Remand is warranted to ensure that all pertinent 
medical evidence is associated with the claims file and to 
obtain a contemporary medical opinion as to the nature and 
etiology of any sinus disability.

A preliminary review of the file indicates that a sinus 
disability is on the veteran's active problem list at the VA 
medical center.  He alleges that the onset of his sinus 
disability was during his period of service.  Service medical 
records show that he was diagnosed with acute sinusitis in 
March 1965.  On a report of medical history, dated in August 
1966, the veteran reported that he had had or currently had 
sinusitis.  An examiner at that time noted that the sinusitis 
accompanied a cold.  In September 1966, the veteran was noted 
to have recurrent sinus symptoms with headaches.  The 
diagnosis was sinusitis.  Post-service, the veteran 
complained of sinus trouble at the time of a VA examination 
in January 1980.  Currently, as noted on a May 2004 VA 
outpatient record, the veteran's diagnoses includes chronic 
recurrent sinusitis.  His private physician, K.N., M.D., also 
indicated in January 2002, that he was treating the veteran 
for sinus headaches and congestion.  

The record does not contain any opinion probative of the 
issue of whether the veteran's current sinus condition is 
related to his period of service.  To fulfill VA's duty to 
assist the veteran, the RO should arrange for the veteran to 
undergo an examination for the purpose of ascertaining the 
nature and etiology of his sinus disability, based upon a 
complete and independent review of relevant in-service and 
post-service medical history.  38 U.S.C.A.§ 5103A(d).

Accordingly, the case is REMANDED to the RO for the 
following:

1. The RO should arrange for the veteran 
to be afforded an appropriate VA 
examination to ascertain the current 
existence, nature, and etiology of a 
sinus disability.  The claims folder 
should be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All clinical findings 
should be reported in detail in the 
examination report, and complete 
rationale for all opinions expressed 
should be provided.  The examiner's 
particular attention is directed to the 
service medical records dated in March 
1965, August 1966, and September 1966, 
which relate complaints referable to the 
sinuses and a diagnosis of sinusitis.  
The examiner is requested to (a) elicit 
from the veteran a history of sinus 
complaints and treatment during and 
following service; (b) furnish a 
diagnosis of any currently present sinus 
condition; and (c) render an opinion as 
to the likely date of onset and etiology 
of any diagnosed sinus disability.  With 
respect to (c), the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
identified sinus disability is related to 
the veteran's period of active service 
from September 1950 to July 1973.  

2.  After completion of the foregoing, 
the RO should adjudicate on the merits 
the veteran's claim of service connection 
for a sinus disability, based on a review 
of the entire evidentiary record.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted in this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


